TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00166-CR




Roger Warren Hollingsworth, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
NO. 7603, HONORABLE C. W. DUNCAN, JR., JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
A jury found appellant Roger Warren Hollingsworth guilty of aggravated sexual
assault of a child.  See Tex. Pen. Code Ann. § 22.021 (West 2005).  The court assessed punishment
at ten years’ imprisonment.
Appellant’s court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  Appellant received a copy of counsel’s brief and was advised of his right to
examine the appellate record and to file a pro se brief.  No pro se brief has been filed.
We have reviewed the record and counsel’s brief and agree that the appeal is frivolous
and without merit.  We find nothing in the record that might arguably support the appeal.
The judgment of conviction is affirmed.
 
 
                                                ____________________________________________
                                                Bea Ann Smith, Justice
Before Justices B. A. Smith, Patterson and Puryear
Affirmed
Filed:   March 16, 2006
Do Not Publish